DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is in response to the Application filed on 10/3/2019.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. Claims 2 – 15 are further rejected because they are dependent on a rejected base claim.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, claim 1 is rejected because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. Claims 2 – 15 are further rejected because they are dependent on a rejected base claim.

	
Allowable Subject Matter
7. 	Upon overcoming the 112 and 101 rejections as set forth above, claims 1-15 are allowable. 
8. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  US Patent 4,107,208 by Schrieber  (as listed on the IDS dated 10/3/2019)

           Summary of Claim 1: 
A method of using a perfuming ingredient of a compound of formula 
    PNG
    media_image1.png
    192
    333
    media_image1.png
    Greyscale

in a form of any one of its stereoisomers or a mixture thereof, 
wherein dotted lines represent a carbon-carbon single bond or a carbon-carbon a double bond; 
and one Rl group represents a hydrogen atom and a second R1 group represents a methyl group.






    PNG
    media_image2.png
    102
    169
    media_image2.png
    Greyscale


wherein one of the dashed lines is a carbon-carbon double bond, and each of the other of the dashed lines is a carbon-carbon single bond, and wherein the compound is useful as a vetiver ingredient in perfumes and perfumed articles.
Schreiber et al. do not teach or fairly suggest the claimed compound, in particular, wherein the claimed compound has the structure of formula (I). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763